Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2016

                                      No. 04-16-00409-CR

                                     Adam MARROQUIN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR4359
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
       Appellant’s motion for extension of time to file the appellant’s brief is granted. We order
appellant to file the appellant’s brief by January 13, 2017.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court